Whitfield, J.,
delivered the following concurring opinion:
It is not intended to say that the appellant is not a resident of this state within the purview and meaning of § 3433, code of 1892, providing for the service of process upon corporations, so as to make corporations domiciled and chartered in other states suable here. That statute relates to the method of acquiring jurisdiction over such corporations here, and holding thorn to answer here for the purposes of suit, judgment, execution, etc. Such corporations, of course, reside, in a certain sense and for certain purposes, in the state where chartered and domiciled. But operating their lines of railroad here', under license from the state, owning large property interests here, real and personal, protected by our laws, paying property taxes here, they have, uniformly been held, withiff the meaning of § 3433 — quo ad their property here, and causes of action arising here — residents here sub modo, suable here.
But § 1761, code of 1892, is a statute along a wholly different line from § 3433, and enacted for a totally distinct purpose. It relates alone to the method of obtaining testimony; it is a sort of statutory substitute for a bill of discovery, in aid of the suit. A statute for purposes of acquiring jurisdiction, judgment, execution, etc., is a very different thing from a statute for the purpose of getting testimony. And for the latter purpose the corporation — the legal entity — may well be held to be nonresident within the meaning of §1761. The legal entity, of course, cannot testify. But interrogatories may properly enough be addressed to it, to be referred to and answered by its appropriate agents, within whose knowledge the information *869sought may be. There are hundreds of business corporations, chartered and domiciled elsewhere, doing a large business here, which, it would certainly be admitted, are within the meaning of this statute (§1761, nonresident parties), and which, when sued here, by proper service of process here, are within the operation of § 1761, and must answer appropriate interrogatories. It surely cannot be that a railroad company, chartered and domiciled in another state, becomes, by reason of operating its lines here, owning property, and submitting itself to our laws as to such property, in the sense of this statute relating alone to the procuring of testimony, a resident of this state, so as not to be required to answer proper interrogatories, however true it may be that, within the meaning of § 3433, relating wholly to suability here, it is for that purpose, quo ad its property here, and causes of action arising here, a resident of this state. The differences between the scope and purposes of the two sections— § 1761 and § 3433 — make necessary, yet perfectly consistent, the difference of construction.
The statute thus interpreted is constitutional as we apply it. The doctrine of Hovey v. Elliott, 167 U. S., 416, is in perfect harmony with this view. That case simply held that the plenary power of punishing for contempt could not be abused by converting it into a means of denying the party in contempt all right to be heard as to the merits of his case before the court. Appellant here was not denied the right to be' heard at all. The statute, § 1761, has no such purpose. The case has no application here. The interrogatories must be proper interrogatories, appropriate to the case and relevant to the issue. The statute is a beneficent one wisely applied, but it should not be abused. The contention here is not as to the relevancy to the issue of the particular interrogatories, but one which denies absolutely the power of the legislature to require any interrogatories to be answered merely because the appellant is a corporation. This contention is too broad, and cannot be maintained.